1844 rev. os fASE 1:19-cv-00535-MSM-LDép PPEUMBRY ER SHRP! 10/19 Page 1 of 1 PagelD #: 16

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM,)

I. (a) PLAINTIFFS Ato dit Ao oben, Seu DEFENDANTS £sp0s clo Bodae ab 27
; : Oho police,

 

;
i

  
  
 
 

t

  

EL,
(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, SUSE THE LOCATION OF

 

 

THE TRACT OF LAND INVOLVE
(c) Attorneys (Finn Name, Address, and Telephone Number) Attomeys (If Known)
Ul. BASIS OF JURISDICTION (Place an “X” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “XN” in One Box for Plamtuf{
(For Diversity Cases Only) and One Box for Defendant)
O 1 U.S. Government Federal Question PIF DEF PTF DEF
Plaintiff (U.S. Government Not a Party Citizen of This State o1 1 Incorporated or Principal Place o4 od
: of Business In This State
O 2 U.S. Government (7 4 Diversity Citizen of Another State O 2 & 2 Incorporated and Principal Place aos as
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a ws GO 3. Foreign Nation 6 Oo

 

Foreign Country

 

Click here for: Nature of Suit Code Descriptions.

   

 

 

 

 

   

 

 

 

      

 

 

  

 

“ FORFEITURE/PENALTY © (BANKRUPTCY | OTHER STATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY {( 625 Dmg Related Seizure O 422 Appeal 28 USC 158 ( 375 False Claims Act
© 120 Marine G 310 Airplane © 365 Personal Injury - of Property 21 USC 881 |O 423 Withdrawal O 376 Qui Tam (31 USC
(3 130 Miller Act 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability O 367 Health Care/ CO 400 State Reapportionment
OG 150 Recovery of Overpayment | (J 320 Assault, Libel & Pharmaceutical 2S PROPERTY RIGHTS-"" 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
(7 151 Medicare Act ( 330 Federal Employers’ Product Liability 1 830 Patent 0 450 Commerce
0) 152 Recovery of Defaulted Liability CG 368 Asbestos Personal © 835 Patent - Abbreviated ( 460 Deportation
Student Loans 1 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) () 345 Marine Product Liability C7 840 Trademark Corrupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY [ook LABOR Ee es" SOCIAL SECURITY: |] 0 480 Consumer Credit
of Veteran’s Benefits G 350 Motor Vehicle OG 370 Other Fraud og “710 Fair Labor Standards QO 861 HIA (1395ff) 485 Telephone Consumer
© 160 Stockholders’ Suits © 355 Motor Vehicle © 371 Truth in Lending Act | 862 Black Lung (923) Protection Act
0) 190 Other Contract Product Liability G 380 Other Personal O 720 Labor/Management GO 863 DIWC/DIWW (405(g)) | 0 490 Cable/Sat TV
195 Contract Product Liability 360 Other Personal Property Damage Relations O 864 SSID Title XVI 6 850 Securities/Commodities’
€ 196 Franchise Injury O 385 Property Damage OG 740 Railway Labor Act 0 865 RSI (405(g)) Exchange
0 362 Personal Injury - Product Liability O 751 Family and Medical 890 Other Statutory Actions
Medical Malpractice Leave Act . 0 891 Agricultural Acts
Le REAL PROPERTY::: = CIVIL RIGHTS 2°. PRISONER PETITIONS <{0) 790 Other Labor Litigation VESFEDERAL TAX-SUITS. ::| 893 Environmental Matters
( 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: Ci 791 Employee Retirement O 870 Taxes (U.S. Plaintiff C1 895 Freedom of Information
(J 220 Foreclosure 441 Voting { 463 Alien Detainee Income Security Act or Defendant) Act
O 230 Rent Lease & Ejectment 0 442 Employment 510 Motions to Vacate GO 871 IRS—Third Party OG 896 Arbitration
O 240 Torts to Land OG 443 Housing/ Sentence 26 USC 7609 G 899 Administrative Procedure
O 245 Tort Product Liability Accommodations O 530 General Act/Review or Appeal of
© 290 All Other Real Property 445 Amer. w/Disabilities - | 535 Death Penalty “IMMIGRATION: 8": Agency Decision
Employment Other: a 775 Naturalization ‘Application 950 Constitutionality of
0) 446 Amer. w/Disabilities -] 0 540 Mandamus & Other |0 465 Other hnmigration State Statutes
Other 0 550 Civil Rights Actions
448 Education © 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V., ORIGIN (Place an “X” in One Box Only)

 

Original 2 Removed from 3  Remanded from 0 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil $tatute under which you are filing (Do not cite, jurisdictiong! statutes unless diversity y):
JRC NS a ine /b sc ; Y/

 

VI. CAUSE OF ACTION

 

Brief description of 39.
Pulick tempted 45 Conduct ow rd

VIL REQUESTED IN = 0 CHECK IF THIS IS A CLASS ACTION DEMAND $ One mili avj CHECK YES only Ga demands in An compli b

 

 

 

COMPLAINT: UNDER RULE 23, F.R.CvP. JURY DEMAND: Yes No
VHT. RELATED CASE(S) / / / .

IF ANY (eemsimicions nce EA BS Sar 5 DOCKET NUMBER _/9 -/ 9
DATE SIGNATURE

 

KV ARR ce \-208

FOR OFFICE USE ONLY f
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 
